DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a spray nozzle apparatus, classified in B08B2240/02
II. Claims 18-22, drawn to a method of cleaning an optical fiber, classified in B08B3/02.
The inventions are independent or distinct, each from the other because: inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed could be used to practice another and materially different process.  Specifically, the apparatus as claimed could be to practice a method of spray painting a surface, wherein air flow through the discharge passage atomizes an induced flow of paint such that a spray of fine paint can be applied to a manufactured article.   
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kapil Banakar on February 22, 2022 a provisional election was made without traverse to prosecute the invention of a spray nozzle apparatus, recited by claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complementary” in claim 5 is a relative term which renders the claim indefinite. The term “complementary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 5 might ask themselves: “how am I supposed to know if the tapered surface of my manifold qualifies as being complementary to the tapered surface of my housing body?  Do both tapered surfaces have to be at the exact same angle relative to a given plane?  Or do the tapered surfaces only have to have similar angles by 10 % or 20 % or some other percentage?”  Claim 6 depends from claim 5, and the word “complementary” also recurs in claim 6.  
The term “complementary” in claim 13 is a relative term which renders the claim indefinite. The term “complementary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 13 might ask themselves: “how am I supposed to know if the complementary to the tapered surface of my housing body?  Do both tapered surfaces have to be at the exact same angle relative to a given plane?  Or do the tapered surfaces only have to have similar angles by 10 % or 20 % or some other percentage?”  Claim 14 depends from claim 13, and the word “complementary” also recurs in claim 14.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,891,389 to Fredell.
With regard to claim 1, Fredell teaches a spray nozzle (item 100 inn Figures 1, 3A, 3B, and 4) for cleaning at least one optical fiber end face (item 95 in Figures 2 and 6A) with a cleaning mixture of cleaning fluid and positively pressurized air (Abstract; Col. 4, 6-40; Col. 5, line 25 to Col. 6, line 29; Col. 8, 1-37).  As shown in Figures 2, 4, and 6A, Fredell’s nozzle is configured to couple to an optical fiber connector (item 20 in Figures 2 and 6A) via a nozzle front end section (item 142 in Figure 4) that can be inserted into a tubular gap (item 70 in Figure 2) of the optical fiber connector (Col. 6, 21-48).  Fredell’s nozzle comprises a housing body having a first end portion (to the left when looking at Figure 4) and a second end portion (to the right when looking at Figure for diverting a portion of the mixture from the discharge passage and thereby control an amount of the mixture being directed to the discharge opening
With regard to claim 2, the nozzle of Fredell, an inner housing member (item 130 in Figure 4) at partially defines the discharge passage, and an outer housing member (item 110 in Figure 4) is adjacent the inner housing member and partially defines the return passage (Col. 5, line 38 to Col. 6, line 20).  
With regard to claim 3, the nozzle of Fredell comprises a threaded attachment fixture (item 126 in Figure 4) such that the second flow path can be adjusted relative to a corresponding threaded structure (Col. 5, line 38 to Col. 6, line 20).  Since the second fluid flow path can be adjusted in size by adjusting (via the threaded attachment fixture) the position of the opening 194 (in Figures 3B and 4) relative to a surface, the threaded attachment is considered to make Fredell’s nozzle structurally capable of having the second flow path adjustable to allow the amount of mixture diverted through the second flow path to be changed and thereby control the amount of positively pressurized air being directed through the discharge opening.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,891,389 to Fredell in view of U.S. 5,616,184 to Duncan. 
With regard to claim 4, Fredall teaches a system (comprising nozzle 100 in Figure 1) for cleaning an optical fiber end face (item 95 in Figures 2 and 6A) with a cleaning mixture of cleaning fluid and positively pressurized air (Abstract; Col. 4, 6-40; Col. 5, line 25 to Col. 6, line 29; Col. 8, 1-37).  As shown in Figures 2, 4, and 6A, Fredell’s nozzle is configured to couple to an optical fiber connector (item 20 in Figures 2 and 6A) via a nozzle front end section (item 142 in Figure 4) that can be inserted into a tubular gap (item 70 in Figure 2) of the optical fiber connector (Col. 6, 21-48).  Fredell’s nozzle comprises a housing body having a first end portion (to the left when looking at Figure 4) and a second end portion (to the right when looking at Figure 4; Col. 
Fredell teaches that the nozzle of the system comprises a plurality of openings 194 that receive fluid from the return passage (Col. 6, 17-20).  Fredell teaches that a “delivery system” (item 300 in Figure 1 and attached to the nozzle via the nozzle’s threaded attachment fixture 126) is used to receive the returned fluid from the return passageway and to provide cleaning mixture to the centrally-located discharge passage, wherein the returned used fluid is disposed of (Col. 5, 55-61; Col. 8, 1-37).  Despite the “delivery system” receiving the returned fluid from multiple openings 194, Fredell does not describe the delivery system as a “manifold”.
Duncan teaches that when treating an optical element with fluid sprayed from a nozzle, the used treatment fluid can be returned by being suctioned through a plurality of return outlets that all are connected to a manifold such that a single suction source can successfully perform the suction through all of the return outlets (Abstract; Col. 4, 57-65; Col. 5, 41-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fredell such that the “delivery system” comprises a manifold that has a plurality of openings for receiving returned fluid from the plurality of openings 194 (see Figure 3B of Fredell and Col. 6, 17-20 of Fredell), wherein the plurality of manifold openings are all connected to a single suction source that is used to generate the flow of fluid through the return passage and the openings 194.  The motivation for performing the modification was provided by Duncan, who teaches that when treating an optical element with fluid sprayed from a nozzle, the used treatment fluid can be returned by being suctioned through a plurality of return outlets that all are connected to a manifold such that a single suction source can successfully perform the suction through all of the return outlets.  In this apparatus of Fredell in view of Duncan, the threaded attachment fixture (item 126 in Fredell’s Figures 3B and 4) allows the nozzle to be adjusted in distance relative to the manifold, and thus the adjustable gap between manifold and housing body of the nozzle is considered to form part of the second fluid path.  Applicant’s limitation specifying that the second fluid flow path is for diverting a portion of the mixture from the discharge passage and thereby control an amount of the mixture being carried by the discharge passage specifies intended use of the apparatus (see MPEP 
With regard to claim 7, in the developed combination of Fredell in view of Duncan, the threaded attachment fixture (item 126 in Fredell’s Figures 3B and 4) allows the nozzle to be adjusted in distance relative to the manifold, and thus the adjustable gap between manifold and housing body of the nozzle is considered to form part of the second fluid path.  
Claims 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,891,389 to Fredell in view of U.S. 5,616,184 to Duncan. 
With regard to claim 8, Fredall teaches a system (comprising nozzle 100 in Figure 1) for cleaning an optical fiber end face (item 95 in Figures 2 and 6A) with a cleaning mixture of cleaning fluid and positively pressurized air (Abstract; Col. 4, 6-40; Col. 5, line 25 to Col. 6, line 29; Col. 8, 1-37).  As shown in Figures 2, 4, and 6A, Fredell’s nozzle is configured to couple to an optical fiber connector (item 20 in Figures 2 and 6A) via a nozzle front end section (item 142 in Figure 4) that can be inserted into a tubular gap (item 70 in Figure 2) of the optical fiber connector (Col. 6, 21-48).  Fredell’s nozzle comprises a housing body having a first end portion (to the left when looking at Figure 4) and a second end portion (to the right when looking at Figure 4; Col. 5, line 38 to Col. 6, line 20).  Fredell’s nozzle comprises a discharge passage 
Fredell teaches that the nozzle of the system comprises a plurality of openings 194 that receive fluid from the return passage (Col. 6, 17-20).  Fredell teaches that a “delivery system” (item 300 in Figure 1 and attached to the nozzle via the nozzle’s threaded attachment fixture 126) is used to receive the returned fluid from the return passageway and to provide cleaning mixture to the centrally-located discharge passage, wherein the returned used fluid is disposed of (Col. 5, 55-61; Col. 8, 1-37).  Despite the “delivery system” receiving the returned fluid from multiple openings 194, Fredell does not describe the delivery system as a “manifold”.
Duncan teaches that when treating an optical element with fluid sprayed from a nozzle, the used treatment fluid can be returned by being suctioned through a plurality of return outlets that all are connected to a manifold such that a single suction source can successfully perform the suction through all of the return outlets (Abstract; Col. 4, 57-65; Col. 5, 41-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fredell such that the “delivery system” comprises a manifold that has a plurality of openings for receiving returned fluid from the plurality of openings 194 (see Figure 3B of Fredell and Col. 6, 17-20 of Fredell), wherein the plurality of manifold openings are all connected to a single suction source (applicant’s source of vacuum pressure
In the system of Fredell in view of Duncan, the threaded attachment fixture (item 126 in Fredell’s Figures 3B and 4) corresponds to applicant’s spray nozzle coupling element, and Fredell teaches that this threaded attachment fixture is used to connect the nozzle to the “delivery system”.  The combination of Fredell in view of Duncan does not teach that the manifold-based delivery system comprises a corresponding manifold coupling element for mating with the threaded attachment fixture.  However, in the art of using threaded surfaces to form attachments, it is well know that a threaded surface of one item can be mated with a corresponding threaded surface on a second item in order to attach the two items (MPEP 2144.03, Official Notice) together, and therefore, in order to attach the nozzle to the “delivery system” via Fredell’s threaded attachment fixture (item 126 in Fredell’s Figures 3B and 4), it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fredell in view of Duncan such that the manifold-based delivery system comprises a corresponding threaded manifold coupling element that mates with the threads of the threaded attachment fixture.  The motivation for performing the modification would be to successfully perform the attachment taught by Fredell.  
The combination of Fredell in view of Duncan teaches that the manifold-based delivery system is used to deliver the air-and-fluid cleaning mixture to the nozzle (Col. 8, 1-37 of Fredell), but the combination of Fredell in view of Duncan does not explicitly teach that the manifold-based delivery system comprises an air supply passage.  Duncan, however, teaches that when using a manifold-based structure to deliver fluid to an optical element, the fluid can be delivered through a supply passage adapted to be coupled to a source of pressurized fluid (Col. 5, 41-51).  It would have been obvious to 
Applicant’s limitation specifying that the second fluid flow path is for diverting a portion of the mixture from the air supply passage of the manifold to the vacuum passage and thereby control an amount of the mixture being directed to the discharge opening specifies intended use of the apparatus (see MPEP 2114 and 2115) and is not given patentable weight.  In the system of Fredell in view of Duncan, the gap containing the second fluid path allows fluid communication between the delivery system’s supply passage and the manifold vacuum passage, and therefore, the gap comprising the second fluid path is considered to be structurally capable of diverting a portion of the cleaning mixture from the delivery system’s supply passage to the manifold vacuum passage, thereby controlling an amount of the mixture being directed to the discharge opening.
With regard to claim 9, in the nozzle of Fredell in view of Duncan, an inner housing member (item 130 in Fredell’s Figure 4) at partially defines the discharge passage, and an outer housing member (item 110 in Fredell’s Figure 4) is adjacent the inner housing member and partially defines the return passage (Col. 5, line 38 to Col. 6, line 20 of Fredell).  
With regard to claim 10, in the combination of Fredell in view of Duncan, the nozzle comprises a threaded attachment fixture (item 126 in Figure 4) such that the second flow path can be adjusted relative to the manifold-based delivery system (Col. 5, line 38 to Col. 6, line 20 of Fredell).  Since the second fluid flow path can be adjusted in size by adjusting (via the threaded attachment fixture) the position of the opening 194 (in Fredell’s Figures 3B and 4) relative to the manifold, the threaded attachment is considered to make the nozzle of Fredell in view of Duncan structurally capable of having the second flow path adjustable to allow the amount of mixture diverted through the second flow path to be changed and thereby control the amount of the mixture being directed to the discharge opening.  
With regard to claim 11, in the combination of Fredell in view of Duncan, the second fluid flow path is defined in part by a gap formed between the threaded attachment fixture (item 126 in Fredell’s Figure 4) and a portion of the manifold that can be considered part of the manifold coupling element because it is attached to the threads (on the manifold-based delivery system) that mate with the threaded attachment fixture of the nozzle.  
With regard to claim 15, in the developed combination of Fredell in view of Duncan, the gap is adjusted by using the threaded attachment fixture (item 126 in Fredell’s Figure 4) to adjust the movement of the nozzle’s housing body relative to the manifold-based delivery system. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,891,389 to Fredell in view of U.S. 5,616,184 to Duncan as applied to claim 8 above, and further in view of U.S. 2004/0033050 by Lytle.
With regard to claims 16 and 17, the combination of Fredell in view of the Duncan teaches that the cleaning mixture is a mixture of air and cleaning solvent (Col. 8, 1-37 of Fredell).
The combination of Fredell in view of Duncan does not teach that the system functions be injecting cleaning solvent into a stream of pressurized air.
Lytle teaches that when using a cleaning mixture of pressurized air and cleaning solvent to clean an optical fiber, the cleaning mixture can advantageously be generated by a venture process wherein a steam of pressurized air through a passage incudes a flow of cleaning solvent from an attached cleaning solvent reservoir into the passage to generate the mixture (Abstract; Par. 0055-0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fredell in view of Duncan such that the cleaning mixture is generated by having pressurized air flow through the supply passage such that cleaning solvent from an attached cleaning solvent reservoir is induced to flow into the supply passage via the venture effect, thus creating the cleaning mixture.  The motivation for performing the modification was provided by Lytle, who teaches that when using a cleaning mixture of pressurized air and cleaning solvent to clean an optical fiber, the cleaning mixture can advantageously be generated by a venture process wherein a steam of pressurized air through a passage incudes a flow of cleaning solvent from an attached cleaning solvent reservoir into the passage to generate the mixture (Abstract; Par. 0055-0060).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 5.  With regard to claim 5, the most relevant prior art is the combination of U.S. 9,891,389 to Fredell in view of U.S. 5,616,184 to Duncan used above to reject claim 4.  The combination of Fredell in view of Duncan fails to teach that the gap is formed between a tapered surface of the housing body and a tapered surface of the manifold.  The reviewed prior art does not provide motivation to modify the system of Fredell in view of Duncan to arrive at the invention recited by claim 5.  Claim 6 depends from claim 5.  
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 12.  With regard to claim 12, the most relevant prior art is the combination of U.S. 9,891,389 to Fredell in view of U.S. 5,616,184 to Duncan used above to reject claim 11.  The combination of Fredell in view of Duncan fails to teach having at least one spacer element positioned generally between the spray nozzle coupling element and the manifold, the at least one spacer element causing the gap to be formed when the spray nozzle coupling element is mated 
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 13.  With regard to claim 13, the most relevant prior art is the combination of U.S. 9,891,389 to Fredell in view of U.S. 5,616,184 to Duncan used above to reject claim 11.  The combination of Fredell in view of Duncan fails to teach that the gap is formed between a tapered surface of the housing body and a tapered surface of the manifold.  The reviewed prior art does not provide motivation to modify the system of Fredell in view of Duncan to arrive at the invention recited by claim 13.  Claim 14 depends from claim 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 19, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714